DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 20 December 2021, with respect to the Non-Final Office Action of 27 September 2021 have been fully considered and are persuasive.  The outstanding rejections have been withdrawn. 
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, US 10,398,381 to Heneghan et al., hereinafter Heneghan teaches a wearable device (Fig 1A: activity monitoring device 10; Col 22, lines 51-64) comprising a first PPG sensor (Col 6, lines 4-14), a second ECG sensor (Col 15, lines 44-63), and a controller (control program 124) for analyzing a signal generated by the first sensor to determine a heartbeat characteristic for a subject (Col 6, lines 37-60), comparing the heart beat characteristic to that of a population (Col 16, line 43-Col 17, line 50), and in response to determining the heart beat characteristic is associated with the cardiac condition, collecting information using the second sensor (Col 15, line 18-Col 16, line 5).
US 2015/0164355 to Brockway et al., hereinafter Brockway, teaches a system for detecting atrial fibrillation (abstract) comprising a first ECG sensor, a second PPG sensor, and a controller (para 0028). Brockway measures the heartbeat of a subject and evaluates the frequency of RR intervals in order to determine the presence of AF (para 0035-0036). Entropy is computed to confirm the presence of AF (para 0037-0039).

US 2018/0000428 to Swiston et al., hereinafter Swiston, teaches a system and method of predicting exposure to an agent using a trained model (abstract). Swiston teaches the use of binary integration performed over a sliding window over the past n detections of said agent to reduce a false alarm rate (para 0107).
None of the above reference specifically disclose the generation of a sequence of window values using a sliding window over the series of binary values representing heartbeat characteristics, then comparing the entropy of said windows to the entropy of windows corresponding to a population in order to determine a probability that the two series of windows match and it would not be obvious to combine the above references to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792